


109 HR 6381 IH: To repeal Public Law No: 109–366, the Military

U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6381
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2006
			Ms. McKinney
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on the Judiciary
			 and International Relations, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal Public Law No: 109–366, the Military
		  Commissions Act of 2006, signed into law October 17, 2006.
	
	
		1.Congress hereby fully repeals
			 Public Law 109–366, the Military Commissions Act of 2006, signed into law
			 October 17, 2006 and any appropriations approved to implement it, or changes to
			 other statutes related to its adoption into law.
		
